Riddick, J., (after stating the facts.) This is an appeal by Mrs. Estella C. Britton from a judgment of the Lonoke Circuit Court allotting her dower in the personal estate of her husband, J. M. Britton. Britton died leaving as heir a grandson but no surviving children, and the question as to whether his widow is entitled to one-half or one-third of the personal estate as her dower depends on the act of 1891, which is set out in the statement of facts. Omitting, that part of it that refers to real estate, the part which refers to personal property reads as follows: “If a husband die leaving a widow and no children, such widow shall be endowed of * * * one-half of the personal estate, absolutely, and in her own right as against collateral heirs, but as against creditors she shall be endowed with * * * one-third of the personal property absolutely.” A consideration of this language shows that the provision that the widow shall be endowed of one-half of the personal property applies only as against collateral heirs. The statute does not apply where the husband leaves direct descendants. The effect of the statute, so far as this case is concerned, is the same as if the words “direct descendants” were substituted for the word “children” in the act, so that it would read: “If a husband die leaving a widow and no direct descendants,” etc. We are therefore of the opinion that the court properly-held that the widow was entitled to only one-third of the personal property as dower, and the other property allowed by law in addition to dower. Judgment affirmed.